DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7 in the reply filed on 04/11/2022 is acknowledged. Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-5 and 7 are under consideration in this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (U.S. 2018/0142367), hereinafter Hirano.
Regarding claim 1, Hirano discloses an ion exchange membrane (see e.g. Fig. 10, cation exchange membrane 3; Paragraph 0121, lines 6-8), comprising a membrane main body comprising a fluorine-containing polymer having an ion exchange group (see e.g. Fig. 10, membrane main body 30 comprising first layer 30a and second layer 30b, which respectively comprise fluorine-containing polymers having a sulfonic acid group and a carboxylic acid group as ion exchange groups; Paragraph 0121, lines 8-11, and Paragraphs 0074-0075); and a coating layer arranged on at least one face of the membrane main body (see e.g. Fig. 10, coating layers 34a and 34b; Paragraph 0121, lines 18-22); wherein the coating layer comprises inorganic particles and a binder (see e.g. Paragraph 0123, lines 1-11, and Paragraph 0179, lines 1-6); a mass ratio of the binder to a total mass of the inorganic particles and the binder in the coating layer being 0.8 (see e.g. Paragraph 0179, lines 1-3, 20 wt% zirconium oxide particles in a binder solution, resulting in a 0.8 ratio of the binder), and a coverage of the membrane body with the coating layer being 100% (see e.g. Paragraph 0126, all surfaces of the membrane are preferably coated with the coating layers, equivalent to 100% coverage).
Regarding claim 2, Hirano discloses the inorganic particles being an oxide of a Periodic Table Group IV element (see e.g. Paragraph 0123, lines 4-5, and Paragraph 0179, line 1, zirconium oxide).
Regarding claim 3, Hirano discloses the inorganic particles being particles of zirconium oxide (see e.g. Paragraph 0123, lines 4-5, and Paragraph 0179, line 1).
Regarding claim 4, Hirano discloses the binder comprising a fluorine-containing polymer (see e.g. Paragraph 0179, lines 2-3, and Paragraph 0176, lines 4-7, binder comprising polymer B which is a fluorine-containing polymer).
Regarding claim 5, Hirano discloses the binder comprising a fluorine-containing polymer having an ion exchange group derived from a sulfo group (see e.g. Paragraph 0179, lines 2-3, and Paragraph 0176, lines 4-7, binder comprising polymer B which is a fluorine-containing polymer with a sulfonic acid ion exchange group).
Regarding claim 7, Hirano discloses an electrolyzer comprising the ion exchange membrane (see e.g. Fig. 13, electrolyzer 100; Paragraph 0158, lines 1-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumi et al. (JP 2014058707) discloses an ion exchange membrane comprising a fluorine containing polymer membrane body and coating layers including inorganic particles and a binder, wherein the mass ratio of the binder to the total coating mass is 0.1 to 0.6, with specific examples of 0.3, 0.4 and 0.5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795